                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISIONS
                         C.A. No. 3:19-cv-00590-FDW


LEGRETTA F. CHEEK,

               Plaintiff,

V.

GURSTEL LAW FIRM, P.C., SHANNON N. CRANE,
WHITNEY M. JACOBSON, JESSE VASSALLO LOPEZ,

               Defendants.


        DEFENDANTS GURSTEL LAW FIRM, P.C., SHANNON N. CRANE,
            WHITNEY M. JACOBSON, JESSE VASSALLO LOPEZ,
                MOTION TO DISMISS THE COMPLAINT


        NOW COMES the Defendants Gurstel Law Firm, P.C., Shannon N. Crane,

Whitney M. Jacobson and Jesse Vassallo Lopez, by and through undersigned counsel, and

hereby move this Court for an order dismissing the Complaint in this action pursuant to

Rules 12(b)(2) and 12(b)(3) of the Federal Rules of Civil Procedure.

        As grounds for their Motion, the movants would show unto this honorable Court the

following:

           1. Defendants Gurstel Law Firm, P.C., Shannon N. Crane, Whitney M.

     Jacobson and Jesse Vassallo Lopez do not have sufficient contacts with the State of

     North Carolina to be subject to personal jurisdiction with this Court. Defendants move




       Case 3:19-cv-00590-FDW-DSC Document 15 Filed 12/23/19 Page 1 of 3
   the Court to dismiss the Complaint pursuant to Rule 12(b)(2) of the Federal Rules of

   Civil Procedure.

          2. Plaintiff has brought this lawsuit in the Western District of North Carolina,

   however, pursuant to U.S.C. § 1391 this judicial district is an improper venue for this

   action. Defendants move the Court to dismiss the Complaint pursuant to Rule 12(b)(3)

   of the Federal Rules of Civil Procedure.

      As further basis for their Motions, Defendants shall rely on the evidence, arguments

and authorities set forth in their Memorandum of Law and Declarations filed

contemporaneously with this Motion.

      WHEREFORE, Defendants Gurstel Law Firm, P.C., Shannon N. Crane, Whitney

M. Jacobson and Jesse Vassallo Lopez respectfully request that the Court grant this Motion

to Dismiss.


This the 23 day of December, 2019.



                                              SMITH DEBNAM NARRON DRAKE
                                              SAINTSING & MYERS LLP

                                              /s/ Caren D. Enloe
                                              Caren D. Enloe NC State Bar No. 17394
                                              P.O. Box 176010
                                              Raleigh, NC 27619-6010
                                              Telephone: 919-250-2000
                                              Facsimile: 919-250-2124

                                              Attorneys for Defendants Gurstel Law
                                              Firm, P.C., Shannon N. Crane, Whitney
                                              M. Jacobson, Jesse Vassallo Lopez




     Case 3:19-cv-00590-FDW-DSC Document 15 Filed 12/23/19 Page 2 of 3
                                 PARKER DANIELS KIBORT LLC

                                 /s/ Andrew D. Parker
                                 Andrew D. Parker (MN SBN: 195042)
                                 Admitted pro hac vice
                                 888 Colwell Building
                                 123 North Third Street
                                 Minneapolis, MN 55401
                                 T: (612) 355-4100 | F: (612) 355-4101
                                 parker@parkerdk.com

                                 Attorneys for Defendants Gurstel Law
                                 Firm, P.C., Shannon N. Crane, Whitney M.
                                 Jacobson, Jesse Vassallo Lopez




Case 3:19-cv-00590-FDW-DSC Document 15 Filed 12/23/19 Page 3 of 3
